Truly, J.,
delivered the following specially concurring opinion:
I am in hearty accord with many of the sentiments expressed in the vigorous, able, and eloquent opinion delivered by my associate, Judge Oalhoon — an opinion every syllable and word of which evidences the love for the rights of the people which fills the great heart of the writer. Many of the legal propositions advanced therein c'ommand my unqualified assent, and in the conclusion reached I concur specially. But as the ground of my concurrence and the considerations upon which my conclusion is based are, in the main, different from the ideas there advanced, I shall content myself with a few general observations upon the subject-matter of that opinion, and then proceed to a discussion of those questions which I deem decisive of this controversy. I deny that there is any official above the law. I affirm that every officer, whether high or low, must find warrant for every official action in the plain mandate of a constitutional or legislative provision, save only the bare exception that where a duty is expressly enjoined on an officer, or where the office originated under the common law (such as attorney-general), there may be, in addition to those enumerated in the constitution or statutes, certain implied powers necessary to the execution of the duties imposed upon the official. But in the case of a constitutional officer, like the elective governor of a free people, the chart of power is the constitution which creates the office, or the statute which expressly amplifies its powers, and the implied power must be a necessary, not a conjectural or argumentative, one. Field v. People, 2 Scam., 79. The people are sovereign. All power is vested in the people; no power can be exercised by any one, unless by the express grant of the people.
It is contended by the appellee that the warrant of power of *43the governor in this proceeding is found in the provisions of Code 1892, § 2156, and points as express authority and command for his action to subdivision “b” and subdivision “c” of that section. The language specially selected upon which this contention is. based is that which clothes the governor with power to “call out the militia to execute the laws” and that which provides “he shall see that'the laws are faithfully executed.” If these be more than a mere general admonition that the governor, as chief executive, shall exercise a general supervision over the well-being of the state, and shall see that by no defiant and forcible resistance is the execution of the laws prevented, as has heretofore been uniformly held by eminent text writers (Tucker on Constitution, sec. 362; Walker’s American Law, p. 104) ; if this general provision does more than contemplate “the enforcement of a right or remedy provided by law and judicially determined and ordered to be enforced” — In re Fire Commissioners, 19 Col., 503 (36 Pac., 234); if, I say, this be more than a mere recognition of a supervisory power; if it be a command, as contended, to the governor to institute proceedings, instead of a warning that he must exercise necessary power defensively — then assuredly the warrant must be a general one requiring of the governor that he shall see that all the laws be faithfully executed. It cannot mean an “arbitrary enforcement by the executive of what he may consider the law to be.” In re Fire Commissioners, supra. It cannot mean that the governor may select those particular laws which he deems it necessary to have enforced and permit those of which he does not approve to be ignored or violated with impunity — to use the law as a dagger to his foe, a shield for his friend. Such construction would be to vest in the governor of a state more power than was ever claimed by the most sanguinary autocrat of an absolute despotism. If, then, the mandate be that he must see that all the laws are faithfully executed, the duty to see that the attorney-general does his duty and complies with the law is equally as binding as is the duty to see that the board of control follows the law. If it be his duty to initiate proceedings *44at law to see that one law is executed, it is equally incumbent upon him to see that every law in every statute is faithfully complied with. This would destroy the equilibrium of powers of the three coordinate departments of government. This would involve us in holding that as it is the governor’s duty to see that the laws are faithfully executed, and it is the attorney-general’s duty under the law, as explicitly averred in the sworn bill, to “prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of the state offices,” and to “prosecute and defend therein [in the supreme court] all causes to which the state or any officer thereof, in'his official capacity, is a party,” and “act as counsel for any of the state officers in suits brought by or against them in their official capacity touching any official duty or trust and triable at the seat of government,” therefore, if this be a suit proper to be brought in the name of the state, it was his duty to see that the attorney-general faithfully executed the law by instituting and prosecuting it. So, conceding the contention of appellee upon this point, the result can only be that it was the duty of the governor to see that the law was faithfully executed, and this required him to see that the attorney-general prosecuted the cause for the state, and this is the identical position contended for by appellants. So, like a bewildered huntsman lost in the forest, the argument for appellee wanders ever in a circle and comes back inevitably to the starting point: If to this it be replied that, perchance, in certain contingencies, the attorney-general should wrongfully refuse, upon demand of the governor, to institute a suit in the name of the state, we can only say that the remedy for this wrong is prescribed by the statute, and the duty of the governor under those circumstances pointed out by its plain provisions. Subdivision “e” of sec. 3156 provides that the governor “is to see that all offices are filled and the duties thereof performed, or, in default thereof, apply such remedy as the law allows; and if the remedy be imperfect, he shall acquaint the legislature therewith at its next session.” And the remedy would be, if the action of *45the attorney-general was wrongful, by impeachment or by prosecution for malfeasance or misfeasance in office. If, however, it be said that no such proceedings would lie for a refusal by the attorney-general to bring a suit in the name of the' state when himself not convinced of the justice and legality of the cause, the manifest reply is that this would constitute no defense if the governor had the lawful power to dictate his official action, or control his legal discretion, in the prosecution of such suits as here contended. But whether the remedy be ample or not, whether it be provided for or not, the remedy, if there be evil and if remedy be demanded,'lies with the legislative, and not the judicial, department.
It is not unworthy of note in this connection that in 1860, when the political horizon of the nation was already blackened by the clouds of that impending storm of-sectional fury which eventually culminated (if the principle was righteous for which our fathers battled, and the abstract justice of which I dare still maintain), involving a nation in Titanic fratricidal strife, sweeping from its moorings the federal constitution and destroying those landmarks of constitutional rights which had been established by the wisdom of the jurists of old, this same question of the power of a chief executive under the general mandate to see that the laws “be faithfully executed” was submitted for the consideration of the great lawyer who then occupied the position of attorney-general of the United States. The effort was being made to induce President Buchanan to distort the general language of this phrase into a grant of power to the president of the United States to coerce the actions of subordinate officials in the discharge of legal duties. The attorney-general repudiated the idea, and announced, heedless of conditions confronting him, the true doctrine and the true interpretation of that provision of the federal constitution: “To the chief executive magistrate of the union is confided the solemn duty of seeing the laws faithfully executed. That he may be able to meet this duty with a *46power equal to its performance, he nominates his own subordinates and removes them at his pleasure. Nor the same reason the land and naval forces are under his orders as their commander in chief. But his power is to be used only in the manner prescribed by the legislative department. He cannot accomplish a legal purpose by illegal means, or break the laws himself to prevent them from being violated by others. The acts of congress sometimes give the president a broad discretion in the use of the means by which they are to be executed, and sometimes limit his power so that he can exercise it only in a certain prescribed manner. Where the law directs a thing to be done without saying how, that implies the power to use such means as may be necessary and proper to accomplish the end of the legislature. But when the mode of performing a duty is pointed out by statute, that is the exclusive mode, and no other can be followed. The United States has no common law to fall back upon when the written law is defective. If, therefore, an act of congress declares that a certain act shall be done by a particular officer, it cannot be done by a different officer. The agency which the law furnishes for its own execution must be used to the exclusion of all others.” Opinions of Attorneys-General, vol. 9, p. 518.
But it is useless to' extend my remarks upon this branch of the case. It is a work of supererogation to advance arguments to strengthen the well-fortified position maintained in the opinion of Judge Oalhoon. And I pass from this branch of the subject to another; for, while I believe as an abstract proposition it is the imperative duty of the attorney-general to represent the state in all prosecutions involving her interest, yet I am not satisfied to announce as a positive conclusion that, should a contingency arise where the private and personal interest of the individual occupying the office of attorney-general would be antagonistic to that of the state, the governor would be absolutely powerless or the state remediless in the premises. But that is clearly not this case, for it is not intimated that the attorney-general has either personal or private interest in the instant case, and there is no *47averment that he refused the use of his name. Nor am I satisfied, in the absence of specific objection by the attorney-general, that what attorney prosecutes the suit for the state is so fundamental in its nature as to require a court of its own motion to dismiss the cause. Therefore, acceding to the request of all the parties to this litigation to decide upon the validity of the contract in question, though such request cannot confer jurisdiction nor waive jurisdictional questions, I proceed immediately to a discussion of the points necessarily involved in that consideration.
But, as preliminary to a logical judicial consideration of the power of the board of control and the validity of the contract, it is necessary to decide whether its action, within the scope of its authority, is subject to review in any other tribunal. And this is, in my judgment, the pivotal point in the case. If the constitutional provisions treating of the penitentiary submitted to the legislature the power of determining for itself the proper method of handling the penitentiary and disposing of the convicts, it is an elementary principle of law that the manner in which the legislature exercised its discretion is absolutely unquestionable by the courts. “It is not for us to define the limits of legislative discretion, nor, in the absence of constitutional inhibition, to declare laws void because, in our opinion, they are morally wrong or practically unjust.” Cooley’s Const. Lim., 168, 172, 182; Potter’s Dwarris, 368, 369; Martin, v. Dix, 52 Miss., 64 (24 Am. St. Rep., 661). To quote the words of the greatest authority on this subject: “The moment a court ventures to substitute its own judgment for that of the legislature in any ca.se where the constitution has vested the legislature with power over the subject, that moment it enters upon a field where it is impossible to set limits to its authority and where its discretion alone will measure the extent of its interference. The rule of law upon this subject appears to be that, except where the constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operate according to natural *48justice or not in any particular case.” Cooley’s Const. Lim. (7th ed.), p. 236. “It is undoubted that, when a case is within the legislative discretion, the courts cannot interfere with its exercise.” Id., p. 75, note 1.
I will not attempt to elaborate the proposition just stated, because there is no well-reasoned adjudication of any court of last resort which, after exhaustive research, has been brought to my notice, even expressing’ a doubt of its soundness. I do not understand that there is any attempt to dispute that if the legislature was vested with power of action, clothed with discretion, given choice of lines of conduct, its action in the premises is conclusive. If there be such attempt, it is readily refuted by a bare reference to authorities.. Again, if the legislature, in the legitimate exercise of its law-making function, delegated to the board of control a similar discretionary power in dealing with the convicts, its action, within the scope of its power and authority, is above judicial scrutiny. A power in the courts to supervise the discretion of executive bodies legislatively clothed with power to act has never been maintained where the action complained of was within the scope of the powers vested in them. It is manifest that this must be true; for if the discretion vested in a board be subject to review and control by the courts, the result would be the substitution of the judgment of the courts for the judgment of the legislatively chosen power. If the board of control in the instant case had the authority to make the contract in question, for any reason to permit this court or the chancery court to substitute the individual judgments of the judges for the judgment of the members of the board of control would be to destroy the power of the board and usurp its functions for the courts. “There is,” says Mr. Oooley, “a certain class of cases in which the decision, when made, must from the nature of things be conclusive and subject to no appeal or review, however erroneous it may be in the opinion of other departments or officers. . . . The first of these classes is where, by the constitution, a particular question is plainly *49addressed to the discretion or judgment of some .one department or .officer, so that the interference of any other department or officer, with a view to the substitution of its own discretion or judgment in the place of that to which the constitution had confided the decision, would be impertinent and intrusive.” Cooley’s Const. Lim. (7th ed.), 74. It has been decided by our own court—State v. Jenkins, 73 Miss., 523 (19 South. Rep., 206)—that “the authority to provide for and control the convicts [was] vested in a board of control.” If this was a constitutional exercise of power on the part of the legislature, the power and discretion thus granted the board is, within its legitimate scope, absolutely uncontrollable. ’
The case of People v. Inspectors and Agent of State Prison, 4 Mich., 187, is strikingly similar in its salient features to the one at bar. In that state the constitution and statute provided that: “No mechanical trade shall hereafter be taught to convicts in the state prison of this state, except in the making of those articles of which the chief supply for the consumption of the country is imported from other states or countries.” Under this provision, the power of dealing with the convicts of the state being vested in a board, that board entered into a contract hiring to certain manufacturers the services of certain convicts “to be employed in the business of wagon, sleigh, and carriage making in the state prison or within the walls of the yard thereof.” It will be observed that upon the face of the contract it was apparently in open and palpable violation of the express mandate and inhibition of the constitution. It cannot be contended with any show of reason, in my judgment, that the making of wagons, sleighs, and carriages is not a mechanical trade, and the relator averred that he had been injured by the result of the contract; and yet, the contract having been made in the discretion of the board of inspectors, the supreme court held that the general supervisory power given to the board was beyond the control of any other tribunal. The court adverted to the *50fact that it is the duty of the prison agent not to infringe upon the constitutional and statutory provisions. As pertinent to the exact question here presented, we quote from that opinion: “But who is to determine this question ? Who determine what trades are within the spirit of the constitution? There can be but one of two1 ways: Either the agent must determine for himself or he must get some court to do it. In either case the inquiry is of a judicial or discretionary nature. But there is no court to whom the jurisdiction to make this inquiry is given, and no‘process appointed for instituting it. Consequently it must follow that no court can take jurisdiction, or, when taking it, can properly conduct .the statistical inquiry. It then leaves the agent in the first instance to determine the question himself. It is another well-established rule, governing these cases, that, where the inferior tribunal has discretionary power and proceeds to exercise it, we have no jurisdiction or power to control that discretion by mandamus.” So in State ex rel. Taylor v. Lord (Ore.), 43 Pac., 471 (31 L. R. A., 473)—a case much relied on by both my associates and from which they draw diametrically opposite deductions — the court refused to enjoin a state board of commissioners of public buildings, holding that such a body was governmental in its nature, its acts, pertaining to and affecting the welfare of the people at large, and hence not subject to injunction by the courts. And this, too, as plainly stated on p. 478 of 43 Pac., and p. 480, col. 2, of 31 L. R. A., although the law under which the board acted might be unconstitutional. To strengthen this view, let it be recalled that in this state the same rule obtains, though the duties required of the executive power be merely ministerial. Railroad Co. v. Lowry, Governor, 61 Miss., 102 (48 Am. St. Rep., 76).
But it is not necessary to go beyond our own court to find decisions bearing out in reason the conclusion reached by courts of other jurisdictions. In an opinion rendered by Judge Terral, a jurist whose rugged integrity impelled him ever onward in an unswerving line to the discharge of his duty, in Branton v. *51County, 79 Miss., 277 (30 South. Rep., 659), a case dealing with the hiring of county convicts (a subject also treated of by the constitution), in which it-manifestly appeared that the board of supervisors, the selected governmental body in that instance,, had abused its discretion, and • in one particular had violated the express letter of the statute, this court held that injunction did not lie to restrain the execution of the contract; and, .finally, after having considered the matter in its varying phases, the court concludes its opinion by saying: • “The bid of Johnson has been accepted, and a contract with him has been completed, and for that reason this remedy by injunction is inappropriate. Considering the several provisions of our statute and its general purport and intent, we regard the board of supervisors as having exclusive jurisdiction of the subject, and its actions aré not supervisable by other courts.” If, therefore, the power of the legislature over the subject-matter is not explicitly abridged by the constitution, and in the exercise of a plenary power it established the board of control and vested it -with general supervisory powers over all matters connected with the penitentiary, its government, discipline, and working of the convicts in any manner not expressly and specifically prohibited by the constitution, the legal conclusion is inescapable that neither the action of the legislature in enacting the laws nor the discretion of the board in dealing with the convicts can be supervised or assailed in the manner here attempted. “The protection against unwise or oppressive legislation, within constitutional bounds, is by an appeal to the justice and patriotism of the representatives of the people. If this fails, the people in their sovereign capacity can correct the evil; but courts cannot assume their rights.” Cooley’s Const. Lira., p. 236, note 2, None of the coordinate departments of government can assume, a power not granted. Courts are amenable to this rule.
But, it is said, granting the accuracy of the general and abstract legal propositions stated, they are inapplicable to the concrete case, for two reasons: First — The legislation by which *52it was attempted and intended to clothe the board of control with power to lease farms and work convicts thereon was unconstitutional and void. Second — Even if such legislation was not void when adopted, it was repealed by subsequent legislation, and therefore the making of the contract here in question was beyond the power of the board and outside the scope of its duties. But here, again, before entering upon a consideration of the power of the legislature under the constitution and of the board under the statutes, we are met by the contention that the contract in question is not a lease of lands, but is a hiring of convicts. If this be true, the case is at an end. But is -it true ? The sworn bill did not regard it as a hiring of convicts, for the averment of that bill is that it is an attempt to lease lands. The employment of counsel did not regard it’ as a hiring, because the letter itself mentioned'it as a threatened leasing of a farm. It surely would not have been found necessary to employ counsel to restrain so palpable and "willful violation of the express mandate of the constitution as the hiring of convicts for any purpose would be. The board of control did not regard it as a hiring, because the resolution and the contract made in pursuance thereof speak of it as a leasing of land. The chief justice, who granted the writ of injunction in this case, did not regard it as a hiring of convicts, because the prayer of the sworn bill, upon which he acted, asked for “a temporary injunction enjoining defendant members of the board of control from making or executing said lease of said Sandy Bayou place, or using or working any convicts thereon, during 1906, and enjoining said warden from keeping or employing convicts on said farm or carrying out said void order of the board, and enjoining said H. J. McLaurin from leasing said place to the board or talcing any steps in the execution of said order of the board;” and the fiat granted in compliance with that bill ordered that the injunction issue “strictly in conformity unto the prayer of the above bill therefor.” In truth, it was never considered a hiring of the convicts until, some time after the injunction was issued, *53an unsworn amended bill was filed containing this averment. It will not do to say the original injunction was issued in ignorance of the action of the board or before any action was taken; for this would be to impute to the distinguished chief justice of this court the folly of issuing-an injunction to restrain the board of control from the exercise of its discretion before in fact any action, right or wrong, legal or invalid, had been taken. If the fiat was in fact so signed before any contract of lease was made, then the entire proceeding was void from the beginning; for the merest tyró in the legal profession would under no state of circumstances be brought to' contend that any court could enjoin a board to which control of the subject-matter had been delegated from a mere threatened exercise of its discretion.
But, aside from this, is it a lease of land or is it a hiring of convicts? "What, under our law and the decisions of this court, establishes the relation of landlord and tenant? What is a lease contract ? Does the mere fact that the owner of the land is directly interested in the result of the labor of every individual who works in the crop make it a hiring of the person instead of a leasing of the land ? Assuredly not. In Schlicht v. Callicott, 76 Miss., 487 (24 South. Rep., 869), and in Alexander v. Zeigler, 84 Miss., 560 (36 South. Rep., 536), the exact contract involved in the instant case in every of its important conditions was upheld as establishing the relationship of landlord and tenant. We are told that by “stripping this contract of its verbiage” the truth is then seen that this is a hiring of convicts, because the landlord gets the fruits of their labors and is directly and -personally interested therein. The cardinal rule of construction first instilled into the mind of the student is that a contract is to be construed in accordance with its terms, and the intent of the parties arrived at by an interpretation of its provisions. Can it be possible that at this late day discredit is to be cast upon an axiomatic expression so firmly established as that ? Cuvier, we are told, from the smallest fragment of a *54bone could, by tbe power of his knowledge, describe to the minutest particular the entire animal represented thereby. This case furnishes a striking example of an absolute reversal of that process. Here, in order to understand the meaning of a contract, we must first strip it of its verbiage — the very thing which indicates to the legal mind the purpose and intent of the contracting parties — and then, having rejected the terms of the contract, are to reframe it according to our own ideas of its real meaning. It is said that the landlord is to pay $25,000, and that this, in some intangible way, constitutes the evil which vitiates the whole transaction. The question is asked, For what does the landlord promise to- pay this money, if not for the hiring of convicts ? The answer is apparent upon the very surface of the contract itself, when its terms are considered in the light of attendant circumstances, as every contract should be. The landlord promises to pay the money as stipulated for the interest of the state in the prospective crop to be produced. While new in the particular instance, it inserts no unusual provision in a leasing contract-; for certainly the court may assume judicial knowledge for what is known to every landowner in the state, that leases are made for varying amounts of money or differing proportions of the products to be raised, and certainly it is not unlawful to agree to pay the tenant a fixed valuation for what his interest in the crop may be. But it is said, too, that this shows that the landlord might be called upon to pay money over and above the amount of crop produced upon the land. Conceding that this be true, improbable though it may be, when viewed in the light of the 'public records of -the state, is it a ground of objection to a contract that the lessor is protected against the possible effect of calamitous events ? I think not. Is it a hiring of the convicts because a proportion of the product of their labor is paid to the landlord ? If so, every leasing of lands made since the constitution went into operation has been illegal, not because the leasing of farms is unlawful, but because every share contract has been a hiring of convicts, and therefore admittedly in *55contravention of the constitution; because, no matter how small the amount may be that the landlord receives; no matter in what commodity it may be paid him — whether money, cotton, or corn — it was still the fruit of the labor of the convicts, and to that extent every landlord was directly and personally interested in such labor. Whether the landlord receives his rent our of the crop, in cash or in a share of the crop to be grown, in every case he is directly interested in the labor of those cultivating the land and the manner in which it is tilled. So, every time the state has in the past received one dollar in money, one pound of cotton, a single bushel of corn, from a leased place, it represented the fruits of the labor of the convicts, in the same sense that it is contended that the money mentioned in the present contract does. But does this convert the contract from a contract of leasing to one of hiring ? To constitute a contract one of hiring, the test is whether those doing the work “hold such a relation to the employer that he can direct and control them in and about the work which they are doing for him.” Heard v. Crum, 73 Miss., 157 (18 South. Rep., 935; 55 Am. St. Rep., 520). The contract here assailed as being a hiring of convicts distinctly provides .that the lessee has absolute authority over the labor employed, and that the labor shall be under the direction of the .board of control, the lessee, or its own employes.
But I will consume no further time in demonstrating the obvious. Interpreted according to every rule of construction known to the law, interpreted according to the intention of the parties, interpreted according to the views of every man connected with the transaction, whether opposed to or favoring the contract, it was a leasing of land. It is admitted that any attempt to invoke the restraining power of a court of chancery to coerce the discretion of any board before final action taken would not’be permissible; but, ignoring the averments and prayer of the sworn bill on which the order herein was issued, it is insisted that this action was instituted after the contract was entered into, but before it was complied with, and hence, it is *56said, the jurisdiction of the court is unquestionable. So be it. In order to get at the very heart of the matter, let all for which appellee contends on this point be admitted. Disregard the allegations of the sworn bill, and admit that the injunction was issued after the contract was executed. Sweep aside, as a tired child does its toys, the decision of this court in the Branton case, supra, and grant that, after a contract with reference to convicts has been completed, injunction is nevertheless the appropriate remedy. Nay, more: concede the full and complete jurisdiction of the court, and waive all objection to the manner in which the suit was brought. All this cannot avail appellee, even under the averments of the amended bill, unless it can also be shown that the contract is itself invalid, either because an unwarranted usurpation of power by the board or because fraudulently or corruptly entered into. Having reached this point, it now becomes necessary to consider the rights and powers of the legislature and of the board of control; and thus, at last, we are brought to the consideration of the constitutional provisions treating of the penitentiary and the convicts.
In construing constitutions, as well as all other written instruments, whether statutes or contracts, there are certain fundamental rules which must be adhered to — lighthouses established by the-wisdom of years, marking out the channel which must be followed to arrive at the safe haven of a true construction. First, the intent of the parties must be ascertained. In constitutions that intent must be ascertained in view of known conditions:' the old law, the evil which existed, the remedy which was applied. Such intention, if manifest from the plain language of the constitution, must be followed, regardless of other considerations. The will of the people must be carried out as expressed in the organic law of the state, framed by their chosen representatives. The true meaning once established, the- constitution must be maintained inviolate. But where the language employed, as in this casé, is vague and uncertain, susceptible of .two interpretations, there are certain other rules and potential *57circumstances which must enter into the consideration of the question. The chief'among them is the question of what interpretation was placed upon the provisions by the framers themselves. Says Thomas Jefferson, in dealing with this question: “On every question of construction we should carry ourselves back to the time when the constitution was adopted, recollect the spirit manifested in the debate, and, instead of trying what meaning may be squeezed out of the.text or invented against it, conform to the probable one in which it was passed.” To this extent, then, it becomes valuable to ascertain what view was entertained by the constitutional convention itself — first, as to the meaning of the sections adopted; second, whether they were considered to be self-executing; third, whether they were mandatory to adopt a certain course or simply advisory to the lawmaking power.
As shedding additional light on this question, it must' be borne in mind that all legislation concerning the subject-matter treated of by the constitution must be construed in pari materia with the constitutional provisions themselves, and this, showing the legislative construction placed upon the constitution, will of itself be most powerful in influencing a court in arriving at its conclusion. Says the supreme court of the United States in Cooper Mfg. Co. v. Ferguson, 113 U. S., 727 (5 Sup. Ct., 739; 28 L. ed., 1137) : “As the clause in the constitution and the act of the legislature relate to the same subject, like statutes in pari materia, they are to be construed together. Eskridge v. State, 25 Ala., 30. The act was passed by the first legislature that assembled after the adoption of the constitution, and has been allowed to remain on the statute book until the present time. It must, therefore, be considered as a contemporary interpretation, entitled to much weight. Stuart v. Laird, 1 Cranch, 299 (2 L. ed., 115); Martin v. Hunter, 1 Wheat., 304 (4 L. ed., 97); Cohens v. Virginia, 6 Wheat., 264 (5 L. ed., 257); Adams v. Storey, 1 Paine, 90 (Fed. Cas. No. 66).” And in the case of Board of Railroad Commissioners v. Railway *58Company, 64 Pac., 1066, the supreme court of California says: “In the case of Stuart v. Laird, 1 Cranch, 299 (2 L. ed.,115), the constitutional objection was made that the judges of the supreme court had no right to sit as circuit judges, not being appointed as such nor having commissions for that purpose. In passing upon the question the supreme court of the United States said: ‘To the objection, which is of recent date, it is sufficient to observe that praqtice and acquiescence under it for a period of several years, commencing with the organization of the judicial system, affords an irresistible answer, and has, indeed, fixed the construction. It is a contemporary interpretation of the most forcible nature. This practical exposition is too strong and obstinate to be shaken or controlled. Of course the question is at rest, and' ought not now to be disturbed.’ In End. Interp. St., sec. 527, it is said: ‘The greatest deference is shown by the courts to the interpretation put upon the constitution by the legislature, in the enactment of laws and other practical application of constitutional provisions to the legislative business, when that interpretation has had the silent acquiescence of the people, including the legal profession and the judiciary, and especially when injurious results would follow the disturbing of it. The deference due to such legislative exposition is said to be all the more signal when the latter is made almost contemporaneously with the establishment of the constitution, and may be supposed to result from the same views of policy and modes of reasoning that prevailed among the framers of the instrument thus expounded.’ ”
In addition to these sources from which the courts are directed to seek light, it has long been recognized that the contemporaneous construction placed upon a constitutional provision by the departmental officers of the government will be upheld, and, even though apparently wrong, will not be deviated from, unless for most potent reasons. Nowhere, perhaps, is this canon of construction and the weight to be given it more plainly stated than in Story on Constitution, sec. 408, from *59which we quote: “And, after all, the most unexceptionable source of collateral interpretation is from the practical exposition of the government itself in its various departments upon particular questions discussed and settled upon their own single merits. These approach the nearest in their own nature to judicial expositions, and have the same general recommendation that belongs to the latter.” Says the circuit court of appeals in McFadden v. Mountain View Min. & Mill. Co., 97 Fed., 677 (38 C. C. A., 354) : “It is said in support of the judgment given below that, where the words of an act of congress are plain and their meaning is clear, they must prevail, notwithstanding they have been otherwise construed by the officers charged with the execution of the law. That is perfectly true, but at the same time the rule -is firmly established that the contemporaneous construction of a statute by those charged with its execution, especially when it has long prevailed, is entitled to great weight, and should not be disregarded or overthrown, except for cogent reasons and unless it be clear that such construction is erroneous. U. S. v. Johnston, 124 U. S. 236, 253 (8 Sup. Ct., 446; 31 L. ed., 389); Edwards v. Darby, 12 Wheat., 206 (6 L. ed., 603); U. S. v. Moore, 95 U. S., 760 (24 L. ed., 588); Hahn v. U. S., 107 U. S., 402 (2 Sup. Ct., 494; 27 L. ed., 527); U. S. v. Philbrick, 120 U. S., 52, 59 (7 Sup. Ct., 413; 30 L. ed., 559); Manufacturing Co. v. Ferguson, 113 U. S., 727 (5 Sup. Ct., 739; 28 L. ed., 1137). Moreover, the legislative construction of its own act is always potent. ‘If it can be gathered/ said the supreme court in U. S. v. Freeman, 3 How., 556, 564 (11 L. ed., 724), ‘from a subsequent statute in pari materia, what meaning the legislature attached to the words of a former statute, they will amount to a legislative declaration of its meaning and will govern the construction of the first statute.’ ” I venture to assert that the rules above announced will not be gainsaid or their correctness challenged by any one familiar with the rudimentary principles of constitutional construction.
Turning, now, from the abstract propositions which must *60serve as our guide in the future discussion of this question, we will proceed in the pathway pointed out by the light shed by those rules upon the question. We find that the constitutional convention itself placed an interpretation upon the provisions here under review absolutely antagonistic to the position assumed by counsel for appellee; and surely the binding force of such interpretation, placed upon the instrument by the framers themselves, cannot be ignored or lightly passed over. By an ordinance of the convention, adopted and promulgated with the constitution itself, the great lawgivers whose genius is embodied in that instrument placed upon the provisions here involved their, own interpretation and announced the purpose ánd intent of their adoption:

“Penitentiary Ordinance.

“Be it ordained by the people of Mississippi in convention assembled:
“Section 1. With the view of enabling the legislature at its next session to have before it the necessary information upon which to act, if it should determine to establish a penitentiary farm, it is made the duty of the governor to appoint five commissioners, who shall, prior to the next session of the legislature, carefully inspect such bodies of land as may be thought suitable for such location, and who shall make report to the governor as to the several advantages of the bodies of land inspected by them, and as to the propriety of establishing such farm or some other system, and as to the advantages of each, cost, and other proper matters, to be laid by the governor before the legislature, with such recommendation as he may see proper to make.
“Adopted by the convention November 1, 1890.”
It will be seen from this that it was expressly left to the decision of the legislature whether it (the legislature) “should determine to establish a penitentiary farm” — not that the legislature must establish it, but that it should decide if such a farm *61should be established. And the commission to be appointed by the governor in pursuance of this ordinance was instructed, not to select and purchase land for the establishment of a penitentiary farm, but simply to report the 'advantages of the lands inspected by them and their views as to the propriety of establishing such farm or “some other system.” Can it be successfully contended, in the face 'of this solemn declaration by the framers of the constitution itself, that the legislature was expressly commanded to establish a penitentiary farm? Such a position would be to absolutely nullify the entire effect of the ordinance. By this ordinance, as I conceive, it was recognized that power was granted the legislature to establish a penitentiary farm or “some other system,” such as its wisdom might devise. The report of the commission was provided for simply to assist the legislature, by the advice and judgment of its members, as to the value and advantage of the several tracts of land, in the event the legislature determined to establish a state farm.
The next step shedding light on the constitutional provisions treating of the penitentiary was taken by the governor of the state in his address to the legislature of 1892, the first session after the adoption of the constitution. At that time, it must not be lost sight of, the constitutional provisions with regard to the penitentiary were already in force so far as concerned the repeal of conflicting laws. Section 275 of the schedule of the constitution says: “All laws of this state which are repugnant to the following portions of the constitution shall be repealed by the adoption of this constitution — to wit: Laws repugnant to (c) the provisions of secs. 223 to 226, inclusive, of article 10, prohibiting the leasing of penitentiary convicts.” Remembering, then, that these constitutional provisions were in force; remembering that the laws repugnant thereto were repealed, and that affirmative action on the part of the legislature was imperative, it is interesting to note that in his biennial address to the legislature in 1892, Gov. John M. Stone, in discussing the report of the commission *62•upon the penitentiary question, employed this language: “Of all the lands examined and reported by the commissioners, should your honorable body decide to establish a penitentiary farm, the choice,” etc., plainly showing that the mind of that great statesman, whose administration as chief executive is one of the brightest pages in the history of our commonwealth, and whose memory is still treasured by its citizens as a glorious heritage, did not understand that it was mandatory upon the legislature, but that it could treat with the question as if the whole matter had been submitted to its wisdom for action. This was the official contemporaneous construction made by the governor.
By sec. 2/T8 of the schedule the governor was required to appoint a code commission of three men learned in the law, whose duty it was “to prepare and draft such general laws as are contemplated in this constitution, and such other laws as shall be necessary and proper to put into operation the provisions thereof and as may be appropriate to conform the general statutes of the state to the constitution.” The public history of the state shows that the governor selected for this arduous and responsible duty three of the most learned and prominent practitioners who graced the legal profession of the state; and in order that they might be better able to draft such general laws as would conform the géneral statutes of the state to the constitution, the governor selected men all of whom had been members of the constitutional convention, the impress of whose genius was made upon that instrument and is now in its wise provisions crystallized and preserved for the admiration of coming generations. What interpretation did these men place upon the constitutional provisions dealing with the penitentiary and convicts ? The answer is to be found in the provisions of Code 1892, ch. 101, and especially in sec. 3201 of that code. And that section, sanctioned, approved, and adopted by the legislature, provided, as the constitution required, that the penitentiary convicts should not be leased or hired out, but that they should be worked in the peni*63tentiary and on a farm or farms leased for that purpose or provided by the legislature as a penitentiary farm. Thus it is seen that the legislative interpretation of the constitution, placed on it at the first session after the adoption of the constitution, was that it was allowable to work the convicts on farms “leased for that purpose.” The one condition attached to any and all kinds of work, the dominant idea plainly stated, was that, whether worked on leased farms under sec. 3201 or on public works or levees, the labor was to be “under the sole control, management, and discipline of the officers and employes of the penitentiary,” fulfilling the constitutional requirement that all labor of convicts should be “under state supervision exclusively,” and thus preventing, it was intended, a continuance or repetition of the horrors alleged to have existed under the system of private hiring previously in vogue.
But it is insisted that the section is, and was at the time of its adoption, unconstitutional. Courts should not, says every text writer of any respectability, condemn any action of the legislative department as unconstitutional, unless, in the case of a state statute, the express provision of the constitution can be cited. Though the státute be “unjust or oppressive, impolitic or unwise,” this-will not justify the interposition of the courts. Cole v. Humphries, 78 Miss., 163 (28 South. Rep., 808). No unwritten public policy can control to overthrow a solemn declaration of one of the three coordinate departments of government. Cooley’s Const. Lim., p. 239. To doubt the -validity of a statute is to affirm its validity. Harmon v. Board, 153 Ind., 76 (54 N. E., 105). Adopted as was the code of 1892, having been framed with the express purpose of making the general statute laws conform to the mandates of the constitution and to effectuate all the provisions of the constitution, having received the sanction of the legislative department, and acted on for a long term of years as constitutional, no provision contained in it should now be overturned unless its invalidity be demonstrable beyond question or quibble.
*64In addition to this legislative interpretation of the constitution, it is worthy of the gravest consideration to note that the provision of the code of 1892 dealing with the penitentiary and convicts was once in the past before this court for consideration. In that case a man, indicted for maltreatment of convicts, as his sole defense interposed by demurrer that the law under which his prosecution had been initiated had been repealed. Mark the facts: An indictment for maltreatment and cruelty to convicts, and a prosecution therefor; a demurrer to the indictment admitting the facts, but denying the legality of the prosecution. Mark the date: In the year 1895, long subsequent to the adoption of the constitution, after the code had been adopted and the legislature had met and adjourned in 1894. What says this court? Speaking through Whitfield, J., and dealing with the laws passed in 1892 and 1894, upon which the indictment was predicated, the court held that they were repealed by Code 1892, ch. 101, being the chapter containing sec. 3201. Proceeding to discuss the question, the court says: “Both acts were part of the system of law at that time governing the leasing of convicts. That whole subject was ‘revised, consolidated, and reenacted’ in the code of 1892. The lease system has been most wisely abolished (Code 1892, § 3201), and the authority to provide for and control the convicts vested in a board of control. See specially secs. 3172, 3173, 3176, 3202, 3216.” State v. Jenkins, supra,. So we see that at that time, where a private individual was on trial for the commission of an offense, and where his only defense was that the law under which he had been indicted had been repealed, the court held the plea to be good and allowed this man to go unwhipped of justice because sec. 3201 had “most wisely abolished” the leasing system; and the court went further still and said that the whole subject of the penitentiary convicts and the authority to provide for and control them had been vested in a board of control, thereby giving judicial sanction and full force to the very section which is now here assailed. It is manifest that, if sec. 3201 be uncon*65stitutional (and if unconstitutional now, it was unconstitutional in 1895), the opinion in that cause proceeded on an erroneous theory. A subject is certainly not “revised and reenacted,” in the purview and meaning of Code 1892, § 3, if the chief provisions dealing therewith are themselves repugnant to the constitution. This question lay at the very threshold of the investigation in that case, and it cannot be said, without exciting a smile of ridicule from the profession, that the organ of the court in that case, that great jurist the search light of whose genius illumines every subject it touches, could possibly have overlooked a question which towered like a mountain in a desert landscape. In the face of that solemn declaration by this court, to now hold the very law, there upheld as of unquestioned validity, to be unconstitutional, would, in my judgment, operate to cast discredit upon the deliberations of this court and to weaken the confidence and respect of the people in its adjudications. To ignore the decision wotild be to furnish a striking instance of a case where, the mountain refusing to move, Mahomet calmly walks around it.
In addition to these considerations we must also note the practical construction placed upon the constitutional provisions by the departmental officers of the government. Since by the adoption of sec. 27 5 of the schedule to the constitution all laws repugnant to the constitutional provisions treating of the penitentiary and convicts were rejiealed, four governors have graced the chair of chief executive of this state: Stone, McLaurin, Longino, and Vardanian — names illustrious in the history of this commonwealth. Each of these statesmen in the discharge of official duty was called on to pass on the validity of contracts made by the board of control, leases of farms to be worked with convicts on shares, either by approving statute laws tacitly acquiescing in or expressly recognizing the existence of such contracts, or, as chairman of the board of control, by affixing his official signature to the contracts. No of*66ficial duty is more pressing upon a chief executive than to withhold his approval from any act when convinced of its unconstitutionality. Cooley’s Const. Lim., p. 76. And yet up to the institution of the present proceeding no1 governor has refused his approval. Since the inauguration of the constitutional method referred to, five men, each eminent in the legal profession, have filled the office of attorney-general: Miller, Johnston, Nash, McClurg, and Williams. In the discharge of their official duties as chief law officer of the state, it devolved upon each of them to prepare, scrutinize, and approve all contracts to which the state in its sovereign capacity was party. Code 1892, § 186. Each of these, without exception, has voiced his interpretation of the constitution by his approval of the contracts. The official history of the state shows that the state auditors, who have ever been vigilant in the discharge of the duties intrusted to them, and who have never hesitated to refuse to issue warrant where the appropriation had even the semblance of unconstitutionality and to invoke the judgment of the judicial tribunals of the state before permitting a payment the validity of which they doubted, have year after year, without doubt or hesitancy, issued warrants for money expended in the maintenance and operation of farms leased by the board of control and ‘worked with convict labor. The several boards of control, which have come into and passed out of existence with changing membership, have year after year followed the footsteps of their predecessors and made annual leases of varying numbers of farms. When we consider, therefore, the uniform construction which has been placed upon the provisions, we should not, in the language of the supreme court of the United States, vary it at this late day, except for most cogent reasons.
We are told, and correctly so, that contemporaneous legislative construction and the practical interpretation of departmental officers, while entitled to great force and respect, so as to be conclusive upon the courts in cases of doubtful or ambiguous wording, cannot control the decisions of courts where the lan*67guage is plain, and the violation thereof palpable; and this is true, but can it be contended in the instant case that the language of the constitution is so free from doubt as to convince every one, upon a fair consideration of its terms, of the incorrectness of the interpretation heretofore placed on it? On the contrary, I affirm that from an analysis of the constitution itself, when scrutinized in the light of accepted canons of construction and giving the language its usual and accepted signification, it is demonstrable that the previously accepted interpretation is correct. The tests to be applied in ascertaining the intent of the framers of a written instrument like the constitution are tersely stated as follows: What was the old law ? What was the. evil ? What was the remedy.? The old law permitted the hiring of convicts to private individuals, and when so hired they were worked under private supervision upon railroads, levees, farms, and public or private works, according to the varying business occupations of the respective contractors. The evil was the cruelties and inhumanities which it was alleged disgraced that system, owing to the greed and cupidity of heartless masters, who would drive the convicts beyond the physical power of endurance. This was the condition of affairs, as the public history of the state recites, which existed when the constitutional convention met. For this shameful and pitiable condition a remedy was needed, the constitutional convention was vested with plenary power in the premises, and it was a question simply of judgment as to what method should be adopted. .The evil was the inhuman treatment of the convicts, which, if true, as alleged, was a disgrace to the state and a blot upon civilization. The remedy applied was to withdraw the management of the convicts from, private hands and retain it entirely under the supervision of the state, through its chosen officers and employes.
It will, I apprehend, fall as a distinct shock on the ear of the humanity-loving people of the state to hear the statement sol*68emnly made- that the framers of the constitution, in inaugurating the scheme prohibiting the hiring of convicts, were not moved by the God-given spirit of mercy to protect the unfortunate criminal from brutality and oppression, but by the petty, pitiful, sordid design of precluding the possibility of the labor to which the convicts for their pxinishinent and the good of society are sentenced- proving of benefit to- any private citizen. I earnestly and emphatically repudiate the suggestion. Clothed in sophistry, partially concealed by the flowers of rhetoric, though it may be, the idea is an unwarranted aspersion of the motives of the broad-minded, patriotic statesmen who composed the membership of the constitutional convention. Says Gov. Stone in his 'biennial message hereinbefore referred to: “The policy of the state, as clearly defined by the constitution, is to retain all state convicts within and under state supervision.” And to speedily effectuate that policy he recommended the wisdom of the immediate establishment of penitentiary farms, admitting, however, in the same message, that the solution of the problem had been by the constitutional convention submitted to the legislature.
Section 22-3 of the constitution provides: “No penitentiary convicts shall ever be leased or hired to any person or persons, or corporations, private or public or quasi public, or board, after December the thirty-first, A.D. 1894, save as authorized in the next section, nor shall any previous leasing or hiring of convicts extend beyond that date; and the legislature shall abandon the system of such leasing or hiring as much sooner than the date mentioned as may be consistent with the economic safety of the state.” And sec. 224, while permitting the legislature to authorize the employment of convicts “under state supervision and the proper officers and employes of the state” on certain public works, also places certain limitations upon the power of the legislature in this regard, by stipulating that such working of convicts on public works should never “inter*69fere with the preparation ‘ for or the cultivation of any crop which it may be intended shall be cultivated by the said convicts, nor interfere with the good management of the state farm, nor put the state to any expense.” This plainly shows that it was not the character of labor in which the convicts had been previously employed which was condemned, but rather the method in which they had been worked. To make this perfectly manifest, it is only necessary to direct attention to the fact that every kind of labor in which the convicts had been employed previous to the adoption of the constitution was by the constitution recognized as legitimate and the legislature expressly empowered to have the convicts worked in any one of those modes. Prior to the adoption of the constitution, under the existing laAvs, convicts could lawfully be worked on levees, railroads, and other public works or on farms. The constitution expressly permits the legislature to have them worked in each of these particular ways, naming them specifically; and to show that the employment of the convicts in agricultural pursuits was not intended to be restricted in any degree, the constitution encourages and favors the plan -of work-. ing them in crops by providing that none of the other methods permitted “should interfere with the preparation for or the cultivation of any crop which it may be intended shall be cultivated by the said convicts.” Certainly it must be admitted, then, that, as before stated, the evil which Avas sought to be remedied arose out of the private hiring of convicts, and not the working of them upon farms; and the remedy applied was, not to change the kind of manual labor in which they could lawfully be employed, but to have that labor controlled exclusively by the officers and employes of the state. The evil was not the' kind of work done, but the way the convicts were treated.
The attempt is made to construe the expression “leasing or hiring of the convicts,” as used in the constitution, as being synonymous with “leasing of farms to be worked by the con*70victs.” How futile such an effort is will be apparent when we recall that at the adoption of the constitution there was in existence no system of leasing farms, and hence it was impossible that the constitutional convention could have dealt with a situation which had never arisen. We have shown that the plain distinction between hiring of convicts and leasing of lands to be worked by convicts has uniformly been recognized and adhered to by the officers of the government in the administration of their different departments. We have shown that the supreme court of the state, by an adjudication rendered in 1895, when the system of leasing farms was at its very zenith, decided in express words “that the system of leasing had been wisely abolished;” and yet, at the very time when that opinion was pronounced, it was well known, unless the supreme court can plead ignorance of what is known to every informed citizen of the state, that much the larger proportion of the convicts wei’e employed upon leased farms. But the distinction is also recognized in the constitution itself, where it provides: “The legislature shall abandon the system of such leasing or hiring as much sooner than the date mentioned as may be consistent with the economic safety of the state.” “Abandon” means to give up absolutely, to forsake entirely. Can it be said that the constitutional convention means that the legislature should “abandon” what had never existed? “Shall abandon the system of such leasing or hiring,” says the constitution. Can the terms “such leasing or hiring” relate to anything except that the system of hiring then in force should, on account of its manifold evils, be abandoned, and that, while the convicts might still lawfully be worked in the same classes of work, it should only be with proper safeguards of governmental supervision to prevent a repetition of cruelties and horrors which had shocked the conscience and moral sensibility of the commonwealth? The words “under state supervision exclusively” are the keynote to the true interpretation of the entire article of the constitution. It is the strand which, *71once found, the tangled skein readily unwinds. Keeping this expression in mind and this object as the paramount purpose of the convention, all difficulties disappear, and it is not necessaryfo resort to that practice condemned by Mr. Jefferson, and attempt to “squeeze out” of the constitution a strained construction to meet private views. Any other construction will run counter to the plain intendment of the law, nullify the ordinances of the convention, uproot the uniform practical departmental construction, and overthrow the solemn adjudication of this court — a step not lightly to be taken. I hold, therefore, that sec. 3201 was a valid exercise of legislative power.
But it is said that Code 1892, § 3201, even if valid at the time of its enactment, cannot subsist without destroying subsequent legislation upon this question. Acts 1894, ch. 75, p. 65, is referred to as warrant for that position. But it must be observed that, while the act in question does provide for the purchase and establishment of a penitentiary farm, and does impose upon the board of control the duty “as soon as practicable with the available means and force at their command” to “erect necessary buildings and walls for the safe-keeping and working of the convicts,” also in the very next section the act provides that, if the board should “determine that all the convicts cannot be profitably worked on the lands and in industrial pursuits connected therewith, they are authorized to employ such convicts as cannot be used in such manner, not prohibited by the constitution, as may be deemed most advisable and to the best interests of the. state, but shall never part with their control and management;” thus recognizing the power of the board to work the convicts in any manner not prohibited by the constitution, expressly clothing the board with discretion as to their employment, and again emphasizing the dominant idea of the constitution that the convicts should be worked “under state supervision exclusively.” It should also be noted, as tending to show the purpose of the legislature in adopting the act of 1894, that the official journal (house *72journal 162) shows that an attempt was made by amendment to impose certain limitations upon the power of the board of control to dispose of the excess of the convicts not used on the state farm. The attempt failed, and the laAV was adopted*as it stands, granting the board of control authority to- work the convicts not used on the state farm in any manner “not prohibited by the constitution.” The language of this provision was deliberately chosen, and the statute Avas adopted in full knoAAdedge of and without repealing or in any wise modifying Code 1892, § 3201, Avhich had been adopted by the same legislature at its previous session, and which expressly clothed the board Avith power to lease farms for the employment of the convicts and recognized that as a constitutional system of working them. Fairly read, in view of the plain meaning of the constitution, the act of 1894 utterly destroys the contention that the board of control was not vested Avith absolute control and poAver to direct the management of the convicts. Especially is this true if we recall' that this court, in Jenkins v. State, supra—decided after the adoption of this statute — expressly declared that the board of control was vested Avith power to control and direct the employment of convicts, and the statute referred to (sec. 3201) expressly authorized and was the exclusive warrant for the leasing of farms to be worked by convict labor. And it is significant that the leasing system now in vogue was never inaugurated until after the passage of the act of 1894, which it is now contended prohibited it and repealed the law authorizing it, the first farms leased being, as shown by official records, in 1895. It is of peculiar significance, too, that the system of working private farms with convict labor was instituted by the board of control during the administration of Gov. John M. Stone, one of our most eminent statesmen, and Attorney-General Frank Johnston, one of our profoundest jurists, both of‘whom were ex officio members of the board of control.
*73Again., it is said if the statute last referred to did not operate as a repeal of sec. 3201, then Acts 1900, ch. 56, p: 63, did have that effect. But here, too, it must he observed that, while the intent of the legislature is evident' that the board of control should at once proceed to properly prepare the lands acquired in pursuance of that act for the use and occupancy of the convicts, the manner in which the land was to be cleared and opened for cultivation was necessarily left to the discretion and judgment of the board. It is true that by sec. 6 (p. 66) of the act a proviso is made that it shall not affect or impair any previous contract for the renting or leasing of lands, but that the same should be executed as theretofore contracted. That this, while effectually disposing of the contention, that there was ever any doubt as to the validity of such leasing contracts, does not carry with it even the implied meaning that such contracts should not be renewed after the year 1900, is apparent from Acts 1902, ch. 57, p. 51, enacted by the same legislature, which recognized that the state was working at that time farms on the “lease or share system” and dealt with the money which was in the future to accrue from that source. In the very nature of things, such a proviso would have been unwise and would have hampered the board of control in procuring suitable lands to be devoted to the establishment of a permanent penitentiary farm. The board of control was given a reasonable time to make the purchase; was required to purchase a certain qrrantity of land, all woodland, or part cleared and part woodland; was toi advertise for offers to sell; was to visit and carefully inspect the lands, and an option was to be taken thereon for at least sixty days; further, that the selection, when made, was to be submitted to the approval of the governor and the attorney-general, and, after that was done, the abstract of title was to be furnished by the seller and approved by the attorney-general. And when all these formalities had been complied with, necessarily consuming much time in *74their completion, then the section provides, in order to place the power and discretion of the board beyond reasonable cavil and disputation, that “said land when purchased shall be occupied as soon as practicable by the board of control with as many convicts as may be necessary to occupy the land.” The number of convicts needed to occupy the land would, of course, depend on the proportion of cleared land to- woodland. Who was. to decide how many convicts would be necessary to occupy and manage the land? Who was to decide what disposition was to be made of the excess of the convicts which could not conveniently be worked on the land ? The answer to each inquiry must be: The board of control.
Finally, in this connection, it is not amiss to note that the present legislature at its last session had its attention specially directed to the fact that the system of cultivating leased farms with convict labor was still in vogue. The retiring governor in his message spoke of the manner in which the convict labor had been utilized in the past, was then being used, and foreshadowed the policy of the board of control in the future, in the following language, which is quoted from that message: “The board of control is, and has been, of the opinion that the hasty concentration of the prisoners from leased property to the new lands would, for obvious reasons, endanger the financial success of the penitentiary. In other words, to secure with more certainty the self-sustaining capacity of the prisoners, the board has thought it best not to discontinue at once all leases, but to gradually work away from them by putting the prisoners on the state’s property as the land would be cleared and made ready for them without curtailing other farming operations.” Differing with the policy thus forecast, but. recognizing the power and discretion of the board of control in the premises and the validity of the leases which might be made, a bill was introduced (house bill 558) absolutely prohibiting the working of convicts on lands not owned by the state. *75This bill, though passed by one house, failed to become a law. It is, however, sufficient to show that the power of the board to lease lands was not denied; for, of course, no one would venture to assert that the present legislature would be guilty of the folly of passing a law to prohibit an act if, as a matter of fact and of law, the act condemned was already forbidden by the organic law of the state. Such an assertion would be an imputation upon their intelligence. If, then, the board of control was vested with this discretion, by what rule of law, in the absence of gross abuse of discretion or official misconduct or corruption, can any court- undertake to siibstitute its judicial determination for the judgment of a board vested with full power in the premises? It cannot be done. As said by this court in Monroe County v. Strong, 78 Miss., 570 (29 South. Rep., 530): “Courts will not interfere with boards of supervisors in the lawful exercise of the jurisdiction committed to them by law, on the sole ground that their actions are characterized by lack of wisdom or sound discretion.” And in Rotenberry v. County 67 Miss., 471 (7 South. Rep., 211), it is said: “Looking at the entire case, we see nothing but the question of the jurisdiction of a court of chancery over the lawful exercise of the powers belonging, under our constitution and laws, to the boards of supervisors exclusively. The power of the board of supervisors over courthouses and sites for courthouses is complete and exclusive in this state, and nq interference with the exercise of this power 'by the chancery' courts can be upheld so long as the power is alleged to be only exercised unwisely and without discretion. . . . For, if the board is exercising the powers confided exclusively to its jurisdiction by our constitution and laws, the want of proper discretion and sound judgment in the board in so exercising its functions can never warrant an invasion of its jurisdiction by another tribunal, whose discretion and judgment touching the exercise of the powers committed to and conferred upon the board may not be liar*76monious with the mere discretion and judgment of such board. Granting the exclusive power in the board of supervisors over the subject-matter of this controversy, it must follow that the exercise of the power must rest, likewise exclusively, in the discretion of the tribunal clothed with the power.” If this rule of law applies to' boards of supervisors which are vested with control over certain matters, “to be exercised in accordance with such regulations as the legislature may prescribe,” how can a different rule be invoked to justify a judicial invasion of the powers of another board vested by legislative authority with power and control over certain other matters? It cannot be done without violating well-recognized, and until this time undoubted, principles of elementary and fundamental law. The case of Simpson County v. Buckley, 85 Miss., 713 (38 South. Rep., 104), is no authority to the contrary for two plain reasons: There the existence of certain facts was a condition precedent to the exercise of any jurisdiction by the board over the subject-matter; here full control is given by express legislative enactment. There the facts vitiating the action appeared on the face of the record itself; here on the face of the record the action appears valid. I conclude, therefore, that sec. 3201 is constitutional and is unrepealed; that the chancery court is without jurisdiction by injunction to control the discretion of a governmental executive board, even though its action was “characterized by lack of wisdom and sound discretion,” there being no charge of corruption or official misconduct; that the contract in this case was intended to be, and is, a lease of land; that the board of control had the legal right to make such a lease, if fairly entered into-, it being within the scope of its legitimate powers; that, conceding the general jurisdiction of the chancery court, it was improperly exercised in the instant case, because the contract under review contravenes no provision of the constitution or statute. Hence the injunction was improvidently granted and should be dissolved.
*77But it is urged the amended bill charges that the contract is illegal, because it is practicable to work all the convicts on the state farm profitably, and certain general statements are made showing from what this conclusion is drawn. This presents a question, to my mind, of great importance and gravest doubt. As recited in the amended bill, a mere general averment, I have no hesitancy in saying the allegations are not sufficiently specific to require a reply. But if, as suggested, the bill intends to charge (and those intentions be carried out'by amendment) that the state has land already cleared and ready for cultivation sufficient to demand and require the labor of all the convicts for its proper working, and that there is land suitable for cultivation, and not needed for timber, ready for clearing, and that all the convicts are needed and it is practicable and necessary to employ them all for the occupancy and management of the state farm, and that the board of control acted with full knowledge of these conditions, and these charges be sustained by proof, then I am not prepared to hold, and do1 not hold, that a court of chancery would be powerless to order the contract annulled, though made by the board of control. Acts 1900, ch. 56, p. 63, is mandatory that the state farm thereby provided for shall be occupied as soon as practicable by as many convicts as may be necessary to occupy and manage the same. Undoubtedly this vests large discretion in the board; but if it be true, as intimated in the bill and argument, that the board of control knowingly intends to permit the cleared land of the state to lie idle and go uncultivated, and lands suitable for cultivation and which could advantageously be cleared to remain uncleared, while the convicts are worked on the lands of private owners, then such action, knowingly (and, if knowingly, corruptly) - taken, would amount to gross abuse of a power and discretion, for which it might be, upon proper proof, the state would have a remedy by a cancellation of the contract, because beyond the legitimate scope of the power of the board. *78Personally I think these charges, upon being- made specific, would be sufficient to justify the retention of the bill for proof. However, I yield my views on this point to the judgment of the chief justice, who granted the injunction, that the allegations were not intended to cast doubt or suspicion on the good faith of the board of control, and that the only point presented by either the sworn or amended bill is the power of the board to make this contract. Being absolutely assured on this question, I for this reason concur in the result, which reverses the case and dismisses the bill.
Ordinarily I-might content myself with a bare statement of my special concurrence in the conclusion reached by my associate, Judge O'alhoon; but the importance of the case, the gravity of the issues involved, and other attendant circumstances not necessary to' recite, all admonish me that a failure to express my views would be, in this instance, a failure of duty. In response, therefore, to the request of the state officials concerned, I have set out fully and frankly my conclusions on every important legal question involved herein. They are in harmony with the views heretofore expressed and the course heretofore uniformly followed by every state official whose duties connected him with the matter; they are supported by the interpretation placed on the constitution by the framers thereof as voiced in solemn ordinance; they are strengthened by the construction of the code commissioners, indorsed by the wisdom of the legislature, and confirmed by the solemn adjudication of this court. This unanimous concurrence of the past, rendered calmly and in deliberate discharge of official and judicial duty, joined to my own solemn convictions, removes from my mind the last vestige of doubt as to their correctness.
Por the reasons stated, I concur in the conclusion that the case should be reversed and bill dismissed.